DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Reference 1: Joen (US 10802629)
Regarding claim 1, Joen teaches a similar structure features of a flexible display apparatus in fig. 3 comprising:
a flexible substrate (100) comprising an active area (DPA) and an inactive area (NDA), the inactive area (NDA) comprising a first area (refer to an upper portion of NDA) disposed adjacent to the active area, a second area (refer to the bottom portion of NDA) where a circuit board is disposed, and a bending area (refer to a bending portion of NDA) disposed between the first area and the second area; a first support layer (121) disposed below the active area and the first area, and a second support layer (125) disposed below the second area.

Regarding claim 11, Joen teaches a flexible display apparatus in fig. 3, comprising: 
a substrate (100) comprising a display area (DPA) and a non-display area (NDA); 
a component formation part  (refer to 60) disposed at a portion of the non-display area; a first support layer (121) disposed at a lower surface of the display area; 
a circuit board (51)disposed at a surface of the component formation part.
Joen does not teach a structure bonded to a surface of the first support layer while being disposed to cover at least a portion of the 64Attorney Docket No. 6655-069-PUJS1 component formation part, the structure supporting the substrate in a non-fixing state.

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a flexible display apparatus comprising: “a guide disposed at a lower surface of the flexible substrate, the guide comprising a first section and a second section, wherein the first section of the guide is disposed on a lower surface of the first support layer, and the second section is disposed to cover a portion of the substrate that extends from the bending area” in combination of all of the limitations of claim 1. Claims 2-10 include all of the limitations of claim 1.
claim 11, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a flexible display apparatus comprising: “a structure bonded to a surface of the first support layer while being disposed to cover at least a portion of the 64Attorney Docket No. 6655-069-PUJS1 component formation part, the structure supporting the substrate in a non-fixing state” in combination of all of the limitations of claim 11. Claims 12-20 include all of the limitations of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818